COURT OF APPEAL, FIRST CIRCUIT
                                               STATE OF LOUISIANA




RE:   Docket Number 2021 -CA -1256



DQSI, L. L. C.

                     Versus - -
                                                                   22nd Judicial District Court
APC Construction, LLC and Aegis Security Insurance                 Case #:   201714015
Company                                                            St. Tammany Parish




On Application    Rehearing filed on   08/ 12/ 2022 by DQSI, LLC
Rehearing




                                                                                 ohn Michael Guidry




                                                                                Guy Holdridge


                                                                                     4,' Ae
                                                                                Wayne4ay Chutz

  w
         VU,16el                           z




            SEP


Rodd Naquin, Clerk